Pipe Creek Water Well, LLC
                                                                         and Robert Rae




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 16, 2015

                                      No. 04-14-00906-CV

                                         David MAUK,
                                           Appellant

                                                v.

                PIPE CREEK WATER WELL, LLC and Robert Rae Powell,
                                 Appellees

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-00386
                          Honorable Richard Price, Judge Presiding


                                         ORDER
       On January 15, 2015, appellant filed a Motion to Stay Trial Court Proceedings. If
appellees desire to file a response to the motion, they must do so no later than January 26, 2015.
If appellees do not respond by January 26, 2015, this court will rule on appellant’s motion
without benefit of a response.


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of January, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court